Exhibit 10.1 EXECUTION COPY CREDIT AGREEMENT ($950,000,000) Dated as of August 15, 2008 among METTLER-TOLEDO INTERNATIONAL INC., as Guarantor and Revolving Borrower, METTLER-TOLEDO HOLDING AG, METTLER-TOLEDO MANAGEMENT HOLDING DEUTSCHLAND GMBH, METTLER-TOLEDO B.V., and MT INVESTMENT C.V., as Revolving Borrowers, CERTAIN SUBSIDIARIES PARTIES HERETO FROM TIME TO TIME, as Subsidiary Swingline Borrowers, JPMORGAN CHASE BANK, N.A., as Administrative Agent and L/C Issuer for the Revolving Borrowers, BANK OF AMERICA, N.A. and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Co-Syndication Agents, ING BANK N.V., DUBLIN BRANCH and SOCIÉTÉ GENERALE, as Documentation Agents, and The Lenders, Other L/C Issuers and Swingline Lenders Party Hereto From Time to Time J.P. MORGAN SECURITIES INC. and BANC OF AMERICA SECURITIES LLC, as Joint Lead Arrangers and Joint Book Runners TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1 1.01 Defined Terms 1 1.02 Other Interpretive Provisions 32 1.03 Accounting Terms 33 1.04 Rounding 33 1.05 References to Agreements and Laws 33 1.06 Exchange Rates; Currency Equivalents 34 1.07 Additional Alternative Currencies 34 1.08 Change of Currency 35 1.09 Times of Day 36 1.10 Letter of Credit Amounts 36 ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS 36 2.01 The Loans 36 2.02 Borrowings, Conversions and Continuations of Loans (other than Swingline Loans) 37 2.03 Letters of Credit. 40 2.04 Swingline Loans. 50 2.05 Prepayments 54 2.06 Termination or Reduction of Commitments 56 2.07 Repayment of Loans 56 2.08 Interest 56 2.09 Fees 57 2.10 Computation of Interest and Fees 58 2.11 Evidence of Debt 58 2.12 Payments Generally 59 2.13 Sharing of Payments 61 2.14 Subsidiary Swingline Borrowers 62 2.15 Increase in Commitments 63 2.16 Additional Revolving Borrowers 64 ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY 66 3.01 Taxes 66 3.02 Illegality 68 3.03 Inability to Determine Rates 68 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency Rate Loans 69 3.05 Compensation for Losses 70 3.06 Matters Applicable to all Requests for Compensation 71 3.07 Survival 71 ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 71 4.01 Conditions of Initial Credit Extension 71 4.02 Conditions to all Credit Extensions 73 ARTICLE V. REPRESENTATIONS AND WARRANTIES 74 5.01 Existence, Qualification and Power; Compliance with Laws 74 5.02 Authorization; No Contravention 75 5.03 Governmental Authorization; Other Consents 75 5.04 Binding Effect 75 5.05 Financial Statements; No Material Adverse Effect 75 5.06 Litigation 76 5.07 Subsidiaries, Capital Structure and Indebtedness and Investments 76 5.08 Ownership of Property; Liens; Intellectual Property and Licenses 77 5.09 Environmental Compliance 77 5.10 Insurance 77 5.11 Taxes 77 5.12 ERISA Compliance 78 5.13 Margin Regulations; Investment Company Act 78 5.14 Disclosure 79 5.15 Compliance with Laws 79 5.16 Employee and Labor Matters 79 5.17 Solvency 79 5.18 Representations as to Foreign Obligors 80 5.19 Foreign Assets Control Regulations, etc. 81 ARTICLE VI. AFFIRMATIVE COVENANTS 81 6.01 Financial Statements 81 6.02 Certificates; Other Information 82 6.03 Notices 84 6.04 Payment of Obligations 84 6.05 Preservation of Existence 84 6.06 Maintenance of Properties, Etc 85 6.07 Maintenance of Insurance 85 6.08 Compliance with Laws 85 6.09 Books and Records 85 6.10 Inspection Rights 85 6.11 Use of Proceeds 86 6.12 Approvals and Authorizations 86 ARTICLE VII. NEGATIVE COVENANTS 86 7.01 Liens 86 7.02 Subsidiary Indebtedness 88 7.03 Change in Nature of Business 88 7.04 Transactions with Affiliates 88 7.05 Burdensome Agreements 89 7.06 Use of Proceeds 89 7.07 Sales of Receivables 89 7.08 ERISA 89 7.09 Change in Accounting Principles 90 7.10 Limitations on Number of Swingline Lenders 90 7.11 Financial Covenants. 90 ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES 90 8.01 Events of Default 90 8.02 Remedies Upon Event of Default 92 8.03 Application of Funds 93 ARTICLE IX. ADMINISTRATIVE AGENT, L/C ISSUERS AND SWINGLINE LENDERS 94 9.01 Appointment and Authorization of Administrative Agent 94 9.02 Delegation of Duties 95 9.03 Liability of Administrative Agent 95 9.04 Reliance by Administrative Agent 95 9.05 Notice of Default 96 9.06 Credit Decision; Disclosure of Information by Administrative Agent 96 9.07 Indemnification of Administrative Agent 97 9.08 Administrative Agent in its Individual Capacity 97 9.09 Successor Administrative Agent 98 9.10 Administrative Agent May File Proofs of Claim 98 9.11 Other Agents; Arrangers and Managers 99 ARTICLE X. MISCELLANEOUS 100 10.01 Amendments, Etc 100 10.02 Notices and Other Communications; Facsimile Copies. 101 10.03 No Waiver; Cumulative Remedies 103 10.04 Attorney Costs and Expenses 103 10.05 Indemnification by the Borrowers 103 10.06 Payments Set Aside 105 10.07 Successors and Assigns 105 10.08 Confidentiality 108 10.09 Set-off 109 10.10 Interest Rate Limitation 110 10.11 Counterparts 110 10.12 Integration 110 10.13 Survival of Representations and Warranties 110 10.14 Severability 111 10.15 Tax Forms 111 10.16 Replacement of Lenders 113 10.17 Governing Law 113 10.18 Waiver of Right to Trial by Jury 115 10.19 Judgment Currency 115 10.20 USA Patriot Act Notice 115 ARTICLE XI. GUARANTY 116 11.01 Guaranty 116 11.02 Guaranty Absolute 116 11.03 Waivers and Acknowledgments 118 11.04 Subrogation 118 SCHEDULES 1.01 Mandatory Cost Formulae 1.01(B) Bank of America Letters of Credit 2.01 Commitments and Pro Rata Shares 5.07 Material Subsidiaries, Other Equity Investments and Investments and Indebtedness 7.01 Existing Liens 10.02 Administrative Agent’s Office; Certain Addresses for Notices EXHIBITS Form of A Loan Notice B Revolving Note C Swingline Note D Compliance Certificate E Assignment and Assumption F Subsidiary Swingline Borrower Request and Assumption Agreement G Notice of Designation of Subsidiary Swingline Borrower, Applicable Subsidiary Currency and Subsidiary Currency Sublimit H Forms of Opinions I Subsidiary Swingline Borrower Sublimit Adjustment Consent J Swingline Loan Calculation Date Notice K Notice of Swingline Loan Amounts L Revolving Borrower Request and Assumption Agreement M Notice of Designation of Revolving Borrower and Applicable Currency N Swiss Tax Certificate CREDIT AGREEMENT This CREDIT AGREEMENT (“Agreement”) is entered into as of August 15, 2008, among METTLER-TOLEDO INTERNATIONAL INC., a corporation organized under the laws of Delaware, as a borrower of Revolving Loans and the Guarantor (“Mettler-Toledo International”), METTLER-TOLEDO HOLDING AG, a corporation organized under the laws of Switzerland, as a borrower of Revolving Loans (“MTH”), METTLER-TOLEDO MANAGEMENT HOLDING DEUTSCHLAND GMBH, a limited liability company organized under the laws of Germany, as a borrower of Revolving Loans (“MTMHD”), METTLER-TOLEDO B.V., a private limited liability company incorporated under the laws of the Netherlands, as a borrower of Revolving Loans (“MTBV”) and MT INVESTMENT C.V., a limited partnership organized under the laws of the Netherlands, as a borrower of Revolving Loans (“MTICV”; collectively, and certain other Subsidiaries of Mettler-Toledo International that may from time to time become parties hereto pursuant to Section 2.16, the “Revolving Borrowers”), and METTLER TOLEDO, INC., a Delaware corporation, MTH, METTLER-TOLEDO HOLDING (France) SAS, a French simplified share corporation, MTMHD, METTLER-TOLEDO K.K., a Japanese corporation, METTLER-TOLEDO LIMITED, a limited liability company incorporated in England and Wales, METTLER-TOLEDO UK HOLDINGS LIMITED, a limited liability company incorporated in England and Wales, METTLER-TOLEDO SAFELINE LIMITED, a limited liability company incorporated in England and Wales, METTLER-TOLEDO SAFELINE X-RAY LIMITED, a limited liability company incorporated in England and Wales, MTBV, METTLER-TOLEDO NV (“MTNV”), a limited liability company incorporated under the laws of Belgium, METTLER-TOLEDO INC. (CANADA), a corporation organized under the laws of Canada, METTLER-TOLEDO AG, a corporation organized under the laws of Switzerland, and certain other Subsidiaries of Mettler-Toledo International that may from time to time become parties hereto pursuant to Section 2.14(b) (each a “Subsidiary Swingline Borrower” and, together with the Revolving Borrowers, the “Borrowers” and, each a “Borrower”), each lender from time to time party hereto (collectively, the “Lenders” and individually, a “Lender”), JPMORGAN CHASE BANK, N.A., as Administrative Agent and L/C Issuer to the Revolving Borrowers, BANK OF AMERICA, N.A. and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Co-Syndication Agents, ING BANK N.V., DUBLIN BRANCH and SOCIETE GENERALE, as Documentation Agents, each other L/C Issuer and Swingline Lender party hereto from time to time and J.P. MORGAN SECURITIES INC. and BANC OF AMERICA SECURITIES LLC as Joint Lead Arrangers and Joint Bookrunners. In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1.01Defined Terms.As used in this Agreement, the following terms shall have the meanings set forth below: “Acquisition” means any transaction or series of related transactions for the purpose of or resulting, directly or indirectly, in (a) the acquisition of all or substantially all of the assets of a Person, or of any business or division of a Person, (b) the acquisition of in excess of 50% of the capital stock, partnership interests, membership interests or equity of any Person, or otherwise causing any Person to become a Subsidiary, or (c) a merger or consolidation or any other combination with another Person. “Adjustment Date” has the meaning set forth in the definition of “Assumed Swingline Loan
